NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RUZANNA KARAPETYAN,                              No. 13-74051

               Petitioner,                       Agency No. A098-534-677

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Ruzanna Karapetyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252, and review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion by denying as untimely Karapetyan’s

motion to reopen based on the alleged ineffective assistance of her prior counsel,

where she filed the motion over five years after her final order of removal, see 8

C.F.R. § 1003.2(c)(2), and failed to show she exercised the due diligence necessary

to discover her attorney’s ineffectiveness and, consequently, warrant equitable

tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir.

2011) (diligence involves whether a reasonable person “would suspect the specific

fraud” and whether petitioner took “reasonable steps to investigate [any] suspected

fraud”).

      Karapetyan’s contention that the BIA, in noting the immigration judge’s

adverse credibility determination, made its own adverse credibility determination

in denying the motion is not supported by the record. Cf. Ghadessi v. INS, 797
F.2d 804, 806 (9th Cir. 1986).

      In light of this disposition, we need not reach Karapetyan’s due process

contention.

      The government’s motion to lift the temporary abeyance is denied as moot,




                                          2                                    13-74051
because it has expired.

      PETITION FOR REVIEW DENIED.




                             3      13-74051